DETAILED ACTION
1. 	This communication is responsive to the application, filed December 02, 2019.
2. 	Claims 1-20 are pending in this application.  Claims 1, 12, 18 are independent claims. This action is made Non-Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examined under the first inventor to file provisions of the AIA 
4. The present application was filed on December 02, 2019 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA .

Claim Objections
5.	Claim 9 is objected to because of the following informalities:  “does not meets” should be “does not meet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-7, 11-13, 15, 17- 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valdivia et. al. (“Valdivia”, US 2018/0095617).

Claim 12:
Valdivia teaches a client comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the client to perform a plurality of operations comprising:
([0224] “computer system 5600 includes a processor 5602, memory 5604, storage 5606, an input/output (I/O) interface 5608, a communication interface 5610, and a bus 5612”)

Valdivia teaches displaying a Virtual Reality (VR) image, ([0005] “A virtual reality system may render a virtual environment, which may include a virtual space that is rendered for display to one or more users”, Fig 30a item 3010 shows a virtual watch on a virtual arm, [0179] “referencing FIG. 30A, when a user raises a controller associated with a rendered hand wearing the virtual watch 3010”) the VR image comprising a first virtual control volume, a second virtual control volume, (in [0036]of the applicant’s published application states the term *virtual control volume* can mean a *virtual hand*, Valdivia Fig 35a shows displaying both a left and right virtual hand, [0167] “FIG. 26B, a first controller (e.g., held by or positioned on the left hand of the user, corresponding to the rendering of the left hand”, [0167] “if the user is holding a paintbrush tool (e.g., in association with a rendering of the user's right hand associated with a second controller”, thus, Valdivia teaches rendering both a virtual left and a virtual right hand)

Valdivia teaches a virtual carrier in a virtual space, wherein the virtual carrier is attached to the first virtual control volume; (in [0036]of the applicant’s published application states a *virtual carrier* can be a *virtual watch*, the applicant’s Fig 4a shows the virtual carrier (virtual watch) attached to a user’s wrist, Valdivia Fig 30A shows virtual watch item 3010 is attached to a wrist, Valdivia [0179] “FIG. 30A, when a user raises a controller associated with a rendered hand wearing the virtual watch 3010”)

([0007] “As an example and not by way of limitation, a first controller (e.g., held by the right hand) may be used to perform a trigger gesture (e.g., rotating the forearm to display the underside of the wrist), upon which a panel of items (e.g., with the items varying based on a current context) may be displayed in the virtual space. In this example, a second controller (e.g., held by the left hand) may be used to select one or more of the items”, [0165] “the user may be able to see a rendering in the virtual space associated with the controllers. In particular embodiments, the rendering may include a representation of the user's hands, feet, torso, or other body areas, whose locations, orientations, proportions, and/or other properties may be based on inputs from the controllers”, [0110] “a user may select a hit target using a controller that corresponds to a rendering of the user's hand. In this example, the user may move the controller and cause the rendering of the user's hand to point at the hit target, tap the hit target, grab the hit target, etc., and may as a result activate the hit target in an intended manner”, thus, Valdivia teaches tracking real time controller positioning to determine if a controller is moved to select a virtual object)

Valdivia teaches determining real-time location data of an interactive button on the virtual carrier ([0180] “The user may select a desired element (e.g., on a virtual watch) using any suitable input”, [0193] “the user may be able to select a menu-item element on the virtual watch to access a newsfeed, a page of one or more visual media items (e.g., saved visual media items), a game, or any other suitable content”) according to the real-time location data of the first controller; (as discussed above in [0007, [0110], Valdivia teaches tracking real time controller positioning to determine if a controller is moved to select a virtual object)
(Fig 30b shows moving a user’s hand and watch to a new location, [0168] “the user may move, in the virtual space, a rendering of a hand associated with the second controller (e.g., referencing FIG. 26B, the rendering of the right hand 2610) by correspondingly moving the second controller to a desired item”, thus, Valdivia teaches tracking real time controller positioning to determine the placement of the hand and watch)

Valdivia teaches displaying or hiding a menu (Fig 33 items 3230, 3300 shows displaying a menu from the virtual watch, [0193] “In particular embodiments, the virtual watch (or another similar virtual device like a wristband) may offer a contextual menu similar to a right-click button on a personal computer”) in accordance with a determination that the second virtual control volume collides with the interactive button based on the real-time location data of the second virtual control volume and the real-time location data of the interactive button. ([0110] “As an example and not by way of limitation, a user may select a hit target using a controller that corresponds to a rendering of the user's hand. In this example, the user may move the controller and cause the rendering of the user's hand to point at the hit target, tap the hit target, grab the hit target, etc., and may as a result activate the hit target in an intended manner”)


Claim 13:
Valdivia teaches that the determining real-time location data of an interactive button on the virtual carrier: ([0180] “The user may select a desired element (e.g., on a virtual watch) using any suitable input”, [0182] “FIG. 33 illustrates ….the user may choose to submit a reaction (e.g., by selecting the "like" button 3320), watch the broadcast (e.g., by selecting the "watch" button 3330), or clear all notifications about the broadcast (e.g., by selecting the "clear" button 3340) according to the real-time location data of the first controller comprises ([0165] “the user may be able to see a rendering in the virtual space associated with the controllers. In particular embodiments, the rendering may include a representation of the user's hands, feet, torso, or other body areas, whose locations, orientations, proportions, and/or other properties may be based on inputs from the controllers”,

Valdivia teaches determining real-time location data of the first virtual control volume in the virtual space according to the real-time location data of the first controller; ([0110] “As an example and not by way of limitation, a user may select a hit target using a controller that corresponds to a rendering of the user's hand.”, [0165] “the user may be able to see a rendering in the virtual space associated with the controllers. In particular embodiments, the rendering may include a representation of the user's hands, feet, torso, or other body areas, whose locations, orientations, proportions, and/or other properties may be based on inputs from the controllers”)

Valdivia teaches determining real-time location data of the virtual carrier according to the real-time location data of the first virtual control volume; (as discussed above, the *first virtual control volume* is a virtual hand, Fig 30a shows virtual watch item 3010 attached to a user’s virtual hand, so the hand position determines the virtual watch position)

(as discussed above in [0180, 0182], the interactive button is on the virtual carrier (virtual watch) so the location of the interactive button is based on the location of the virtual carrier (virtual watch), [0193] “In particular embodiments, the virtual watch (or another similar virtual device like a wristband) may offer a contextual menu similar to a right-click button on a personal computer”)

Claim 15:
Valdivia teaches obtaining posture data of a head mount display (HMD) associated with the client; ([0019] “FIGS. 3A-3B illustrate a headset display device of a virtual reality system”, 
Valdivia teaches determining, according to the posture data of the HMD, (Valdivia [0058] “FIG. 41 illustrates an example method for selecting a hit target based on a gaze input”, [0106] “In particular embodiments, the headset device may include a gaze-tracking mechanism (e.g., employing one or more sensor devices or transmitter devices) that allow for the tracking of the user's gaze (i.e., an estimated focal point of the user with respect to the virtual space)”, thus, a HMD gaze posture data)
Valdivia teaches a line-of-sight direction of a virtual role associated with the client in the virtual space; (in [0036]of the applicant’s published application defines a *role* as a *function of a device*, such that a device performs a role, as discussed above in Valdivia [0058] the HMD performs the device role of gaze-tracking in virtual space)
Valdivia teaches obtaining posture data of the first controller, ([0164] “In particular embodiments, the detection mechanism may also track the pitch, yaw, and roll of the controllers (e.g., tracking two or more infrared LED markers on each controller) to determine its orientation in six degrees of freedom”, [0164] “the detection mechanism may include a motion-tracking device (e.g., an inertial measuring unit that continuously tracks the controller's position and orientation in six degrees of freedom”)
Valdivia teaches determining an orientation of the virtual carrier according to the posture data of the first controller; [0165] “the user may be able to see a rendering in the virtual space associated with the controllers. In particular embodiments, the rendering may include a representation of the user's hands, feet, torso, or other body areas, whose locations, orientations, proportions, and/or other properties may be based on inputs from the controllers”, [0150] “data from controllers describing the position of the user's hands and feet), and may use these relationships to determine the locations and orientations of the avatar's joints,  those affecting the posture of virtual wrist which displays the virtual carrier (virtual watch), Fig 30a shows an angled orientation of the user’s wrist, and  virtual carrier, Fig 30b shows a more vertical orientation of a user’s wrist posturer and virtual carrier (virtual watch), Fig 31a shows a horizontal orientation of the user’s wrist posture, and virtual carrier (virtual watch), as discussed above in [0150] location data of a user’s hands and feet can be used to determine orientations of a user’s virtual avatar’s joints) 
 Valdivia teaches displaying or hiding the menu (as discussed above in [0193] “In particular embodiments, the virtual watch (or another similar virtual device like a wristband) may offer a contextual menu similar to a right-click button on a personal computer”, thus, a menu is displayed based on a selection) in a case that the line-of-sight direction of the virtual role (as discussed above in Valdivia [0058], a virtual object target can be selected based on a gaze-tracking (line-of-sight) input, and as discussed above, in Valdivia [0058] , based on the virtual role of the HMD) and the orientation of the virtual carrier meet a pre-determined condition (as discussed above, in Valdivia [0106] gaze-tracking input requires a focal point of focus to make a selection, so the predetermined condition is that the orientation of the virtual carrier must be a visible orientation)

Valdivia teaches and it is determined that the second virtual control volume collides with the interactive button (as discussed above, [0110] “As an example and not by way of limitation, a user may select a hit target using a controller that corresponds to a rendering of the user's hand. In this example, the user may move the controller and cause the rendering of the user's hand to point at the hit target, tap the hit target, grab the hit target, etc., and may as a result activate the hit target in an intended manner”)

Claim 17:
Valdivia teaches receiving a message transmitted by an application server; (Valdivia [0008] “a user may receive an incoming video communication on a virtual watch”, [0089] “video file, digital photo, text file, structured document, or application) which may be located within social-networking system 160 or on an external server, such as a web-application server”, [0079] “Servers 162 may be of various types, such as, for example and without limitation, web server, news server, mail server, message server, advertising server, file server, application server, exchange server, database server, proxy server, another server”) and displaying a panel in the virtual space, wherein the panel is configured to display content of the message (Valdivia Fig 33 shows displaying a video panel, [0049]“FIG. 33 illustrates an example of the receipt of a live broadcast communication on a virtual watch”)

Claims 18-19 are similar in scope to claims 12-13 and are rejected under similar rationale

Claims 1-6 are similar in scope to claims 12-17 and are rejected under similar rationale

Claim 7:
Valdivia teaches obtaining posture data of an HMD associated with the client; ([0019] “FIGS. 3A-3B illustrate a headset display device of a virtual reality system”) and determining a line-of-sight direction of a virtual role associated with the client in the virtual space according to the posture data of the HMD; ([0058] “FIG. 41 illustrates an example method for selecting a hit target based on a gaze input”, [0106] “In particular embodiments, the headset device may include a gaze-tracking mechanism (e.g., employing one or more sensor devices or transmitter devices) that allow for the tracking of the user's gaze (i.e., an estimated focal point of the user with respect to the virtual space)” and wherein the displaying a panel in the virtual space comprises: displaying the panel in the line-of-sight direction of the virtual role, so that the panel is perpendicular to the line-of-sight direction of the virtual role. ([0005] “the virtual reality system may provide for a method of interacting with a virtual space by way of a "gaze input," i.e., an input that is associated with the gaze of a user in the virtual space. As an example and not by way of limitation, a gaze input may be used to control video or slide-show playback”)

Claim 11:
Valdivia teaches that the virtual carrier is a virtual watch, and the method further comprises: obtaining a current time; and making the virtual watch display the current time (Valdivia [0179] “Within the virtual space, the virtual watch may appear to be a watch (e.g., one that displays the current time or other suitable information) attached to a rendering of the user's hand”)

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et. al. (“Valdivia”, US 2018/0095617) in view of Hauser et. al. (“Hauser”, US 2014/0344375).

Claim 8:
Valdivia does not explicitly teach obtaining a priority of the message. However, Hauser is analogous art of a virtual watch [0025]. Hauser [0007] “a notification priority with the event based on a look-up table or formula that includes the type of event and a type of activity of the user”. [0054] “the user may use a GUI of app 410 to associate a priority level with each type of notification. For example, the user may set incoming emails to receive medium priority, and incoming telephone calls or texts to receive high priority”. [0033] “This data may be communicated to the phone 104 such that the app running on the phone 104 may make decisions as to whether or not to interrupt the user with notifications on the watch 102”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Valdivia with Hauser so users can setup priority preference profile [Hauser 0079] to not be interrupted when in a meeting or performing a critical event [Hauser 0080].
The modified Valdivia + Hauser teaches displaying the panel in the virtual space (Valdivia Fig 33 item 3310 shows a message notification area (panel) in virtual space, [0182] “message notification 3310”) in accordance with a determination that the priority of the message meets a pre-determined condition, (Hauser [0080] “to determine which alerts should be filtered and sent later, and which alerts should be sent to the user's watch 102 immediately”, [0033] “This data may be communicated to the phone 104 such that the app running on the phone 104 may make decisions as to whether or not to interrupt the user with notifications on the watch 102”) 
The modified Valdivia + Hauser teaches wherein the panel is configured to display the content of the message; (Valdivia Fig 33 item 3310 shows a message notification area (panel) in virtual space, [0182] “message notification 3310”) and making, in accordance with a determination that the priority of the message does not meet the pre-determined condition, the virtual carrier transmit a reminder that the message has been received. (Hauser [0080] “to determine which alerts should be filtered and sent later, and which alerts should be sent to the user's watch 102 immediately”, [0073] “The system may store prevented events in a memory or hardware storage device of phone 104 for delivery at a later, more appropriate time”)

Claim 9:
The modified Valdivia + Hauser teaches that the displaying a menu comprises: displaying a message submenu of the menu, (the applicant states in [0020] that Fig 4e item 411 message notification area is a message sub-menu, Valdivia Fig 33 item 3310 shows a message notification area, Valdivia [0182] “message notification 3310 (e.g., including a message from the user that describes, discusses, or is otherwise related to the broadcast)”)
Valdivia Fig 33 shows virtual watch menu and message notification item 3310 are displayed relative to each other, Valdivia [0182] “message notification 3310 (e.g., including a message from the user that describes, discusses, or is otherwise related to the broadcast)”)
The modified Valdivia + Hauser teaches determining real-time location data of the menu according to the real-time location data of the first controller; (Valdivia [0164] “In particular embodiments, the detection mechanism may also track the pitch, yaw, and roll of the controllers (e.g., tracking two or more infrared LED markers on each controller) to determine its orientation in six degrees of freedom”, Valdivia [0164] “the detection mechanism may include a motion-tracking device (e.g., an inertial measuring unit that continuously tracks the controller's position and orientation in six degrees of freedom”, Valdivia [0165] “the user may be able to see a rendering in the virtual space associated with the controllers. In particular embodiments, the rendering may include a representation of the user's hands, feet, torso, or other body areas, whose locations, orientations, proportions, and/or other properties may be based on inputs from the controllers”)
The modified Valdivia + Hauser teaches determining real-time location data of the message submenu according to the real-time location data of the menu and the relative data of the message submenu and the menu (Valdivia Fig 32-33 show positioning the message notification area item 3310 (sub-menu) directly above the virtual watch menu, Valdivia [0182] ”FIG. 33, the recipient user may receive one or more notification elements indicating a broadcast. For example, the recipient user may receive the image element 3340 (e.g., which may be a single image frame of the broadcast, a silent video of the broadcast, a low-quality version of the broadcast, etc.) and the message notification 3310 (e.g., including a message from the user that describes, discusses, or is otherwise related to the broadcast)”) 
The modified Valdivia + Hauser teaches displaying, in accordance with a determination that the second virtual control volume collides with the message submenu based on the real-time location data of the second virtual control volume and the real-time location data of the message submenu, (Valdivia [0205] “the user may be able to interact with comments, posts, reactions, or other such elements (e.g., elements related to social networks). As an example and not by way of limitation, these elements may be virtual objects that may be manipulable such that the user may by "grab" them with a suitable input (e.g., by way of a gaze input, hand controllers) and placing them somewhere in the virtual space …. Valdivia FIG. 39A, a user may select the comment element 3910 using a controller corresponding to the rendering of the user's hand 3920”), thus, Valdivia Fig 39a shows virtual hands (second virtual control volume) colliding with a user’s comment)
The modified Valdivia + Hauser teaches that the received message whose priority does not meets the pre-determined condition.(as discussed above, Hauser [0080] “to determine which alerts should be filtered and sent later, and which alerts should be sent to the user's watch 102 immediately”, [0073] “The system may store prevented events in a memory or hardware storage device of phone 104 for delivery at a later, more appropriate time”, thus, low priority messages can be displayed later for a user to grab in virtual space)

s 10, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et. al. (“Valdivia”, US 2018/0095617) in view of Rosado (“Rosado”, US 2018/0342106).

Claim 10:
Valdivia teaches after the displaying the panel in the virtual space, further comprising: skipping performing a corresponding response in accordance with a determination that the second virtual control volume collides with the virtual object (Valdivia [0138] “In particular embodiments, the set of tools may include a portal tool that allows the user (and/or one or more other users, e.g., other users in a virtual room with the user) to be transported from the current virtual space to a different virtual space. As an example and not by way of limitation, the user may be able to select the portal tool to exit a particular virtual room (described elsewhere herein) and enter a different virtual room”, thus, a user selects a tool (virtual object) for entering a virtual room, Valdivia [0162] “In particular embodiments, the virtual reality system may place restrictions on the users who may enter the virtual room. In particular embodiments, the virtual room may limit the number of users who may be in the virtual room. As an example and not by way of limitation, the virtual reality system may deny access to the virtual room when it reaches twenty users”, thus, when a user tries to enter a virtual room using a tool (virtual object), a user can be denied access, thus, skipping performing a corresponding response).
Valdivia teaches based on the real-time location data of the second virtual control volume and the real-time location data of any virtual object in the virtual space; (as discussed above, Valdivia [0110] “As an example and not by way of limitation, a user may select a hit target using a controller that corresponds to a rendering of the user's hand.”)
(Valdivia [0194] “referencing FIG. 34B, when the user is viewing a video, the dock element 3450 may display video controls” … “an interactive element to exit the video and return to a home screen, etc.)”) according to the real-time location data of the first controller; ([0110] “As an example and not by way of limitation, a user may select a hit target using a controller that corresponds to a rendering of the user's hand. In this example, the user may move the controller and cause the rendering of the user's hand to point at the hit target, tap the hit target, grab the hit target, etc., and may as a result activate the hit target in an intended manner”)
Valdivia does not explicitly teach invoking animation data of the panel. However, Rosado is analogous art of a virtual reality user interface [abstract]. Rosado Fig 47 shows a mailbox animation item 4702 on mailbox interface 4700. Rosado [0084] “FIG. 47. The virtual mailbox 4702 may have a graphical user interface 4704 when accessed by the user in the virtual world”.  Rosado [0084] “the virtual mailbox 4702 may be rendered as a 3D model of a mailbox with animations that open and close the virtual mailbox 4702 as the user accesses or closes the virtual mailbox 4702 in the virtual world”. Thus, Rosado teaches an animated mailbox on a mail menu screen (panel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Valdivia with Rosado to enhance a user’s experience within a virtual reality world by allowing users to participate in third party live events with other users in planetariums , theme parks, theaters, etc. , so a user’s experience is enhanced with entertainment, social gathering, self-awareness or philosophical activities, education, and even real world integration such as philanthropy, and stock trading [Rosado 0101]. 
, (as discussed above in Valdivia [0110] a controller that corresponds to a rendering of the user’s hands (second virtual control volume) can select a target (collide) to make a selection) so that the panel disappears from the virtual space; (as discussed above in Valdivia [0194] “an interactive element to exit the video and return to a home screen, etc.”, Rosado [0084] “the virtual mailbox 4702 may be rendered as a 3D model of a mailbox with animations that open and close the virtual mailbox 4702 as the user accesses or closes the virtual mailbox 4702 in the virtual world”)
The modified Valdivia + Rosado teaches performing a corresponding response in accordance with a determination that the second virtual control volume collides with a virtual object based on the real-time location data of the second virtual control volume and the real-time location data of the virtual object in the virtual space. (the applicant is restating the same functions above for a *virtual object*, however, this virtual object can be the earlier claimed *close control* as the applicant does not state they’re different objects, and the applicant does not claim these are concurrently displayed, (as discussed above in Valdivia [0194] “an interactive element to exit the video and return to a home screen, etc.)”, as discussed in Valdivia [0194])

Claim 14:
The applicant states in [0020] that Fig 4e item 411 message notification area is a message sub-menu. So the applicant refers to message notification windows as menus. Valdivia does not animations that open and close the virtual mailbox 4702 as the user accesses or closes the virtual mailbox 4702 in the virtual world”. Thus, Rosado teaches an animated mailbox on a mail menu screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Valdivia with Rosado to enhance a user’s experience within a virtual reality world by allowing users to participate in third party live events with other users in planetariums , theme parks, theaters, etc. , so a user’s experience is enhanced with entertainment, social gathering, self-awareness or philosophical activities, education, and even real world integration such as philanthropy, and stock trading [Rosado 0101]. 
The modified Valdivia + Rosado teaches in a case that a status of the menu is a hidden status, (Rosado [0084] “the virtual mailbox 4702 may be rendered as a 3D model of a mailbox with animations that open and close the virtual mailbox 4702 as the user accesses or closes the virtual mailbox 4702 in the virtual world”) so that the menu pops up from the virtual carrier in the virtual space, and is displayed above the virtual carrier, (Rosado [0084] “when a user walks up to the virtual mailbox 4702 using their avatar and interacts with it, an interface will pop up allowing the viewing, composing, and sending messages”, Valdivia Fig 32 items 3230, 3220 shows a pop-up menu from a virtual carrier (virtual watch) that pops-up from the virtual carrier (virtual watch) and is attached to the virtual carrier (virtual watch, Valdivia [0193] “In particular embodiments, the virtual watch (or another similar virtual device like a wristband) may offer a contextual menu similar to a right-click button on a personal computer”, thus, Valdivia teaches a contextual pop-up menu)
The modified Valdivia + Rosado teaches wherein the menu is attached to the virtual carrier, (as discussed above, Valdivia Fig 32 items 3230, 3220 shows a pop-up menu from a virtual carrier (virtual watch) that pops-up from the virtual carrier (virtual watch) and is attached to the virtual carrier (virtual watch)
The modified Valdivia + Rosado teaches updating the status of the menu to a displayed status; and invoking second animation data of the menu in a case that the status of the menu is the displayed status, (as discussed above, Rosado [0084] “the virtual mailbox 4702 may be rendered as a 3D model of a mailbox with animations that open and close the virtual mailbox 4702 as the user accesses or closes the virtual mailbox 4702 in the virtual world”) so that the menu displayed above the virtual carrier is hidden in the virtual carrier in the virtual space, (as discussed above, Valdivia Fig 32 items 3230, 3220 shows a pop-up menu from a virtual carrier (virtual watch) that pops-up from the virtual carrier (virtual watch) and is attached to the virtual carrier (virtual watch) and updating the status of the menu to the hidden status. (Valdivia [0194] “referencing FIG. 34B, when the user is viewing a video, the dock element 3450 may display video controls” … “an interactive element to exit the video and return to a home screen, etc.)”)

Claim 20 is similar in scope to claim 14 and is rejected under similar rationale


12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et. al. (“Valdivia”, US 2018/0095617) in view of Bradski (“Bradski”, US 2016/0026253).

Claim 16:
Valdivia does not explicitly teach that the displaying a menu comprises: displaying a plurality of submenus of the menu. However. Bradski is analogous art of a virtual reality interface [abstract]. Bradski Fig 88B shows parent menu items of “connect”, “productivity”, “entertainment”, “tools” with child menu items items 8814. 
Bradski [1266] “As illustrated in FIG. 88A, in response to detecting a first defined gesture (e.g., user opening or displaying open palm of hand, user holding up hand), the AR system renders a primary navigation menu in a field of view of the user so as to appear to be on or attached to a portion of the user's hand”.
Bradski [1268] “As illustrated in FIG. 88B, in response to detecting a defined gesture (e.g., user spreads fingers apart), the AR system expands the menus, rendering a lower level navigation menu 8814 in a field of view of the user so as to appear to be on or attached to a portion of the user's hand. For instance, a number of lower level navigation menu items or icons 8814 may be rendered to appear on each of the fingers other than the thumb”.
Thus, Bradski teaches a primary menu with a plurality of menu items with a plurality of lower level menus.

The modified Valdivia + Bradski teaches the method further comprises: obtaining relative location data of submenus of the plurality of submenus and the menu; (as discussed above, Bradski [1266] the AR system renders a primary navigation menu”, (as discussed above, Bradski [1268] “rendering a lower level navigation menu 8814“, thus, Bradski teaches displaying a menu and submenu so the relative displayed locations are obtained) determining real-time location data of the menu according to the real-time location data of the first controller; as discussed above, ” (Valdivia [0165] “the user may be able to see a rendering in the virtual space associated with the controllers. In particular embodiments, the rendering may include a representation of the user's hands, feet, torso, or other body areas, whose locations, orientations, proportions, and/or other properties may be based on inputs from the controllers”, thus, a controller determines a location of a hand, which as discussed above in Valdivia [0165] a controller determines a hand location, which determines the location of the virtual carrier (virtual watch) since the watch is on the hand, further, as discussed above, in in Valdivia [0193] determines the location of the contextual pop-up menu since the contextual pop-up originates from the virtual carrier (virtual watch))
(as discussed above in Bradski [1268] and Bradski [1266] a real time menu and sub-menu are displayed such that they have relative locations next to each other)
The modified Valdivia + Bradski teaches displaying at least one menu option of the submenu (as discussed above in Bradski Fig 88B, [1266] shows displaying sub-menu items) in accordance with a determination that the second virtual control volume collides with a submenu based on the real-time location data of the second virtual control volume and real-time location data of the submenu. (as discussed above,  Valdivia [0110] “a user may select a hit target using a controller that corresponds to a rendering of the user's hand. In this example, the user may move the controller and cause the rendering of the user's hand to point at the hit target, tap the hit target, grab the hit target, etc., and may as a result activate the hit target in an intended manner”, thus, Valdivia teaches tracking real time controller positioning to determine if a controller is moved to select a virtual object)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145